Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2. 	Applicants’ amendments and arguments filed 8/31/2021 have been considered and have been entered. However, they are not persuasive. Therefore, the, office action is maintained and arguments are addressed below.

Response to arguments
3.	Argument: 112 second paragraph: Applicants argued “The Action rejects claims 1-7 under 35 U.S.C. §112(b) as being indefinite, asserting that the phrase “sponge-like” renders the scope of the claims unascertainable. Applicants respectfully traverse. The meaning of sponge-like is known to one of ordinary skill in the art viewing the Specification. For example, sponge-like is commonly understood as “easily squashed; resembling a sponge in having soft porous texture and compressibility’ The Free Dictionary (available at hitos://www ihefreedictionary com/spongelike). Therefore, the claims, viewed in light of the Specification, inform those skilled in the art about the scope of the invention with reasonable certainty and therefore fully comply with the requirements of 35 U.S.C. $112, second paragraph. See Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014)”. 
Response: In response, Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed 
It is to be noted that the specific terms, e.g. in this instance “like”
rendering the scope of the claim(s) unascertainable according to [See] MPEP § 2173.05(d). Even if applicants argue that these are known terms, in specification, in PGPUB, it recites sponge-like structure ([0062]). However, it is not sufficiently defined in the specification what defines sponge-like structure to correlate a sponge structure or the character of a sponge. Therefore, the meaning of sponge-like is not ‘clear’ to one of ordinary skill in the art [just] viewing the Specification in light of following the guideline of MPEP 2173.05 (d) as mentioned above. Therefore, it renders claim indefinite and made 112 second paragraph rejection. 

4.	Argument: Applicants argued on page 6, second paragraph about “obviousness rejection” and on last paragraph (in Remarks on 8/31/2021) that “The Action however merely asserts at page 7 that the teaching of the other cited documents “can be modified by Merten et al. to incorporate carbon di oxide gas/bubble by using carbonate as stabilized calcium carbonate as effervescent composition to evolve carbon di-oxide.” This is not an adequate articulated reasoning with some rational underpinning that one of ordinary skill would have had a motivation to create the claimed ready-to-drink beverage. Thus, the Action does not demonstrate that a person having ordinary skill in the art would have found it obvious to combine the various prior art documents in order to arrive at the claimed invention. Withdrawal of the rejection is therefore respectfully requested. 
and calcium carbonate provides additionally an improved taste of the composition (col 29 lines 50-58) to make jelly formed concentrated effervescent composition with carbon di oxide gas bubbles inside the concentrated beverage composition. Applicants omitted the continued additional lines mentioned in the last office action (as presented here bold lines above) in the argument section. In addition, on page 7 of last final office action, the phrase “to form a sponge-like structure” was clearly discussed based on the combined teachings of Uchida et al. in view of Merten et al. 
Therefore the deficiency of Uchida et al. with respect to (i) The artificial fruit composition further comprises one or more gas bubbles comprising carbon dioxide gas that is generated from calcium carbonate and (ii) A ready-to-drink comprising “a liquid beverage portion’, is covered by Merten et al. by modifying Uchida et al. using the teachings of Merten et al. ((at least in col 29 lines 50-55 and in claims 1, 5 of Merten et al.). [with teaching suggestive motivation as discussed above and mentioned in pages 6,7 of the last office action to show prima facie case of obviousness because the rejection meets the requirements for obviousness are discussed in MPEP § 2142. The rejection of claim 1, as obvious over Uchida in view of Merten et al. is, therefore, maintained (MPEP 2142).
Applicants do not have any further arguments. Therefore, the finality of the rejection is maintained.

Conclusion
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792